UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7949


ROBERT L. SISK,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:15-cv-00154-FDW)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lionel Sisk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert      L.     Sisk     appeals       the     district      court’s      orders

dismissing Sisk’s civil complaint, which was filed against the

United   States        pursuant    to    the    Declaratory         Judgment    Act,    28

U.S.C. § 2201 (2012), and denying Sisk’s Fed. R. Civ. P. 59(e)

motion to alter or amend judgment.                    We have reviewed the record

and   find   no     reversible      error.        Accordingly,        we    affirm     the

district court’s orders.            See Sisk v. United States, No. 1:15-

cv-00154-FDW      (W.D.N.C.       Oct.   20,     2015    &   Nov.    20,    2015).      We

dispense     with      oral     argument       because       the    facts    and     legal

contentions    are      adequately       presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2